Title: Contract between David Shriver Jr. and John Hagan for Construction of a Section of the Cumberland Road, 5 September 1815 (Abstract)
From: Shriver, David Jr.,Hagan, John
To: 


                    § Contract between David Shriver Jr. and John Hagan for Construction of a Section of the Cumberland Road. 5 September 1815. “Whereas the said John Hagan agreed for and in consideration of the payments hereafter mentioned to make and complete in a workmanlike manner a Certain part of the road leading from Cumberland in the State of Maryland to Brownsville in the State of Pennsylvania; as the same has been laid out and confirmed in pursuance of the Act, entitled ‘An act to regulate the laying out and making a road from Cumberland in the State of Maryland to the

State of Ohio’ And of the act entitled, ‘An act in addition to the act, to regulate the laying out and making a road from Cumberland in the State of Maryland, to the State of Ohio,’ which part of the road thus contracted for by the said John Hagan, and hereinafter described is to be made and completed by the said John Hagan in the following manner and on the following conditions. That is to say, the trees to be Cut down and Cleared the width of Sixty Six feet, according to the fourth Section of the above mentioned Act, the Stumps to be grubbed and the Bed of the road to be levelled thirty two feet in width, the hills to be cut down, the earth rocks and Stones to be removed, the Hollows and valleys, and the abutments of All Bridges and Culverts to be filled, So that the whole of the road on the aforesaid width of thirty two feet to be reduced in Such manner that there shall not in any instance be an elevation in said road when finished greater than an angle of five degrees with the Horrison, nor greater than the gradation fixed by the commissioners who laid out the road, or such as has since been made and confirmed by the President of the united States in conformity with the provisions of the act of congress for that purpose, and so that the surface of the said road shall be exactly adapted to the marks or Stakes made or to be made by the person appointed Superintendant for the Said road by the President of the United States. Where the earth is to be raised the sides are to Slope at an angle not exceeding forty five degrees the base or Bottom part thereof to be of such width as to Secure to the road a complete surface of thirty two feet in width, a proper allowance to be made for the Settling of made earth, according to the directions of the Superintendant, and no Stumps logs or wood of any Kind to be permitted in the filling: in all Situations on sides of hills or otherwise, where it may be necessary to fill but where the nature of the ground will not in the Superintendants opinion admit filling with Such Slope as above mentioned, and where side walls will be Built at the expence of the united States, the contractor is to fill four additional feet in Breadths so as to give thirty Six feet surface to the road. Where the hills are Cut through, or the road dug along the side of a hill or hills, the Bank or Banks, to be cut of Such Slope as will be necessary to prevent the earth from falling or Slipping in upon the said surface of thirty two feet, the superfluous earth to be removed to the next filling, and there spread so as to increase the Breadth of the road equally on each side, from the commencement of the filling to the end of it, unless otherwise permitted or directed by the Superintendant. What may be deficient in order to fill the Bridges, Culverts or Hollows to be dug out of the aforesaid thirty two feet, or from the Banks in such away as to increase the width of the road equally through the nearest Cutting, unless otherwise permitted or directed by the Superintendant nor in any instance the earth to be dug without such permission or direction more than one foot below the Surface of the pavement within the aforesaid B⟨rea⟩dth, of Sixty Six feet. Valleys or Sewers above the Surface of the ground, necessary to gi⟨ve⟩ Vent to the Waters on the side of the hills, to be made in all parts where, and in Such manner as Shall be designated by the Superintendant. The road to be Covered twenty feet in width with Stone, Eighteen inches in depth in the middle and diminishing to twelve inches at the sides; the upper six inches thereof to be Broken to Such a Size, that each particle thereof will pass through a ring of three Inches in Diameter, and the remaining or lower Stratum to be Broken so as to pass through a Seven inch ring. No Stone to be used for said pavement, but such as may be approved of, in all cases where Bridges or Culverts

are Built, the pavement to extend twelve Inches deep from the extremity of the aforesaid Breadth of twenty feet to each side wall the whole length of the said Walls, unless otherwise directed by the Superintendant, for which additional pavement the contractors Shall in addition to the price Stipulated in the articles of agreement hereto annexed receive an allowance at the rate of one Dollar for every fifty Superficial Square feet of Such additional pavement. The whole of the said artificial Stratum of Broken Stones to be made in a compact manner, and to be Supported on each side by good and Solid Shoulders, and its surface to be formed as Smoothe and even as may be, and of Such Convexity as the Superintendant may direct, Each grade of the road to be perfectly levelled, brought to the proper degree, and approved before any Stones are put on, and levelled and approved before the upper Stratum of Stones passing through a three Inch ring are put on. In every Instance the contractor to find at his own expence, the Stones or materials necessary to complete his part of the road. The side roads on each Side of the pavement to be dug as low and deep in the Cut parts of the road, and particularly through rocks as the Superintendant may direct, the fillings of the side roads where the same is necessary, to be raised as high as may be directed by the Superintendant, and the surface of the said side roads both in the filling and Cut parts to be compleatly Cleared of rocks or Stone, so as to be Smooth and even. No Contractor is to interfere with the Stone of the contractor for adjacent Sections of the road, for which purpose a line at right angles with the road at the end of each Section will be considered as dividing the right to the Stone by each contractor, unless otherwise directed by the Superintendant on account of a want of Stone within the liments of any one Section. Mason or other persons who may Contract with the United States for the Building of Bridges, Culverts walls or any other species of mason work on the road, or any other articles necessary to complete the road, Such as lime, Sand, timber, or any other material to be permitted by the contractor to take and Select Such Stone, Sand, timber, or other article, or material within his division, as Such mason or other person may think proper, and haul the Same along the parts of the road levelled by the contractor, or else where to the place where Such Stone, lime, sand, timber or other article or material may be wanted, without any interruption, Whenever the new road meets with or runs along the Course of any other road heretofore used, a Sufficient width of road to be kept open for waggons and all Kind of Carriages to pass and repass without delay or interuption whilst the new road is making. The contractor Shall not in any instance let or transfer his contract, or any part thereof to any other person, without the Superintendants Consent, and every instance where such sub-contract is made, the price per perch to be allowed to such subcontractor, Shall be fixed with the said Superintendants approbation, and Shall be paid by him to such sub-contractors, out of the first monies which may become due to the principal contractor according to the provisions for payment Stipulated in the article of agreement, the Contractor Shall not employ any workman or labourer who commit depredations in the neighbourhood, or insult travellers, and he Shall on the application of the Superintendant immediately discha⟨rge⟩ any Such workman or Labourer in his employ. The Contractor Shall commence w⟨orki⟩ng on his Section at the end nearest to Cumberland, unless a deviation in that respect be assented to by the Superintendant.”
                    On or before 1 Nov. 1816, Hagan will complete the eighteenth section of the

road, “Beginning … at the end of thirty nine miles and twenty perches from Cumberland in the State of Maryland, and West of the Big Youghagany River, at a Sugar tree marked the Beginning of the Eighteenth Section of the western road, and ending at the end of the same at forty miles and ninety two perches from Cumberland aforesaid, and the Beginning of the nineteenth Section of said road, as marked on the side of a white Oak 19th. Section, 40 M, 46 phs. from Cumberland; Containing one mile and Seventy two perches more or less.”
                    He will be paid “Sixteen Dollars and Eighty one Cents for each and every perch in length of the said Eighteenth Section, in the following manner Viz, When forty perches in length of said road are finished and approved by the Superintendant the united States will pay to the John Hagan his Executors or administrators, for twenty perches, and after that they will pay him on the completion of every twenty perches, for the said twenty perches at all tim⟨es⟩ ⟨r⟩eserving the amount due for the first twenty perches, until the whole of the one Section hereby contracted for Shall have been finished and compleated to the Satisfaction of the Superintendant agreeably to contract when the Balance due Shall be paid to the said John Hagan.”
                    If Hagan does not fulfill his part of the contract, “or in Case it should appear to the Secretary of the treasury of the united States for the time being or to the Superintendant of the road for the united States, that the work does not progress and go on with Sufficient Speed So as to be finished & completed in the time herein Specified, that then the aforegoing agreement on the part of the united States and every part thereof Shall become null and void, and the united Shall be at liberty and have full right and authority, any thing herein contained to the contrary notwithstanding, to employ and Set to work, or contract, with any person or persons in the place and Stead of the Said John Hagan, and without any interruption or interference whatsoever from the said Joh⟨n⟩ Hagan his heirs Executors or administrators.”
                    “NB. It is hereby provided that no member of Congress shall be admitted to any Share or part, of this Contract or agreement, or to any benefit to arise therefrom.”
                